On May 11, 2005, this court found Sidney T. Lewis to be a vexatious litigator under S.Ct.Prac.R. 14.5(B). This court further ordered that Lewis was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On April 22, 2011, Lewis submitted a motion for leave of court to file judicial notice of stipulated facts for dissemination of false advertisements. On *1487April 29, 2011, Lewis submitted an emergency motion for leave to set aside judgment and reopen cases.
Upon review of the motions for leave, it is determined by the court that they are without merit. Accordingly, it is ordered by the court that Lewis’s motions for leave are denied.